—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flug, J.), rendered November 28, 1994, convicting him of criminal sale of a controlled substance in the third degree (two *630counts) and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor improperly exercised peremptory challenges to exclude women from the jury (see, Batson v Kentucky, 476 US 79) is unpreserved for appellate review (see, People v Smith, 81 NY2d 875; People v Cruz, 200 AD2d 581; People v Dyce, 196 AD2d 506), and we decline to reach the issue in the exercise of our interest of justice jurisdiction.
Rosenblatt, J. P., Sullivan, Santucci and Goldstein, JJ., concur.